--------------------------------------------------------------------------------


Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
   This Employment Agreement, dated as of January 5, 2017, is made and entered
into between  Peter N. Payne, an individual having an address at 3605 Laurel
Hills Road, Raleigh, North Carolina 27612 (the “Executive”) and New York Global
Innovations Inc., a Delaware corporation (the “Company”).


W I T N E S S E T H:
 
   WHEREAS, the Company desires to employ the Executive; and
 
   WHEREAS, the Executive is willing to render services to the Company, on the
terms and subject to the conditions hereinafter set forth;
 
   NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements and promises hereinafter set forth, the parties hereto covenant and
agree as follows:


1. EMPLOYMENT.  The Company will employ the Executive as its Chief Executive
Officer (“CEO”) and the Executive hereby accepts such employment, in each case,
upon the terms and subject to the conditions hereinafter set forth, commencing
January 10, 2017, (the “Start Date”), and continuing indefinitely, unless
terminated pursuant to Section 4 hereof. The term “Employment Period” as used
herein means the entire period during which the Executive continues to be
employed by the Company hereunder.
 
2. DUTIES.
 
  (a) Obligations of Executive.  The Executive will report to the Board of
Directors of the Company (the “Board”). The Executive will perform and discharge
diligently and faithfully the duties as may be assigned to him from time to time
by the Board
 
  (b) Full Time Employment.  The Executive will devote his full business time,
attention, skills and energies to the performance of his duties hereunder and to
the promotion of the business of the Company, consistent with such duties, and
will not during the Employment Period be employed, become an officer of or be
engaged in any other business activity; provided, however, that this will not be
construed as preventing him from investing his personal assets in businesses
which do not compete with the Company.
 
  (c) Restrictive Covenants.  The Executive is delivering to the Company
simultaneously with his execution of this Agreement a signed copy of the
Executive Confidentiality and Intellectual Property Rights Agreement annexed
hereto as Exhibit A (the “Restrictive Covenants”).
 
3. COMPENSATION AND BENEFITS.
 
  (a) Salary.  For services rendered by the Executive hereunder, the Company
will pay Executive a gross base salary (the “Salary”) at the annual rate of One
Hundred and Eighty Thousand US Dollars (US$180,000), less payroll deductions and
withholdings as required by applicable law.  Notwithstanding the foregoing, if,
by December 31, 2017 (the “Investment Date”), the Company receives capital
investments in the aggregate amount of at least four million dollars
(US$4,000,000.00) (the “Capital Raise”), the Salary will increase to an annual
rate of Three Hundred Thousand US Dollars (US$300,000.00), less payroll
deductions and withholdings as required by applicable law.  The Salary will be
payable in accordance with the Company’s normal payroll practices.
 

--------------------------------------------------------------------------------

  (b) Bonus. The Executive shall be entitled to receive an annual bonus at the
discretion of the Board (a “Bonus”).  In addition, in the event of a successful
Capital Raise in advance of the Investment Date, the Executive shall be entitled
to receive a bonus of Ten Thousand US Dollars (US$10,000.00) for each month that
he was employed with the Company prior to the Investment Date.
 
  (c) Benefits.  Beginning on the Start Date and until the end of the Employment
Period, the Company will provide the Executive with health and dental group
coverage and any other employee benefits, including life insurance and pension
benefits, made generally available to salaried employees of the Company from
time to time, in accordance with the respective terms of such plans and
programs.  Such benefits may be modified at any time in the sole and absolute
discretion of the Company. Executive will be responsible for any other
allocation or payments as may be required by the health or dental insurance
plans.
 
  (d) Stock Option Plan.  The Executive shall, to the extent he is otherwise
eligible, be entitled to participate in the Company’s stock option plan (the
“Stock Option Plan”); provided that any grant of options shall be subject to
vesting and other terms and conditions as may be determined by the Board.
 
  (e) Expense Reimbursement.  The Company shall pay or reimburse the Executive
for all ordinary and reasonable out-of-pocket expenses actually incurred (and,
in the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement.
 
  (f) Vacation.  The Executive will be entitled to twenty (20) vacation days per
calendar year, prorated for partial years.  In all other respects, the
Executive’s vacation and sick leave benefit will be governed by the Company’s
vacation and sick leave policy, which the Company may publish and revise in its
sole discretion from time to time.
 
4. TERMINATION.
 
  (a) Termination by the Executive.  The Executive may terminate his employment
at any time, effective upon thirty (30) days prior written notice to the
Company; provided, however, that in case of such termination, the Executive will
be entitled only to payments and benefits accruing until the day prior to the
effective date of termination and benefits that are required by applicable law
governing wage payments or continuation of benefits.  If the Executive elects to
terminate his employment under this provision, the Company may elect, by written
notice to the Executive, to terminate his employment on any date on or after the
Company’s written notice and prior to the aforesaid thirty (30) day period. The
Executive’s unvested options issued under the Company’s Stock Option Plan shall
be forfeited upon the Executive’s termination.
 

--------------------------------------------------------------------------------

  (b) Termination Without Cause by the Company.  The Company may terminate the
Executive’s employment without cause at any time, such termination to be
effective on the date set forth in the written notice thereof given to the
Executive. In such event, the Company will continue to pay the Executive the
equivalent of his Salary on the Company’s regular payroll schedule and the
Executive shall be eligible to participate in the Company’s benefit plans to the
extent permitted under and in accordance with the terms of those plans,
including the benefits specified in Section 3(c) for a period of two (2) months
after the effective date of such termination without cause. Any Salary
continuation payable hereunder shall be paid by the Company only if a general
release of claims has been duly executed by the Executive and delivered to the
Company and any applicable revocation period has expired within the sixty (60)
day period following termination of employment.  Any Salary continuation payment
otherwise owed during that sixty (60) day period will be deferred and paid in a
lump sum on the 60th day following Executive’s termination of employment.
 
  (c) Termination for Cause by the Company.  The Company may terminate the
Executive’s employment for Cause at any time during the Employment Period,
effective immediately upon giving the Executive written notice of such
termination.  In such event, the Executive will be entitled only to payments and
benefits accrued to the effective date of termination or that are required by
applicable law governing wage payments or continuation of benefits.  As used
herein, the term “Cause” will mean any of the following events:
 
        (i)  the Executive is convicted of any felony;
 
        (ii) the Executive is convicted of any misdemeanor involving moral
turpitude, if in the reasonable good-faith judgment of the Company such
conviction has or could materially damage the reputation of the Company or is
likely to materially interfere with the Executive’s performance of his duties
hereunder;
 
       (iii) the Executive commits a material breach of this Agreement, or
engages in a willful failure to carry out the material directives of any
superior authorized by the Company to give such directives (which failure is not
cured by Executive within ten (10) days of receipt of written notice); and
 
       (iv) the Executive commits a breach of any fiduciary duty or duty of
loyalty owed to the Company, gross negligence, gross malfeasance, gross
nonfeasance or willful misconduct in the performance of his duties, including,
without limitation, criminal dishonesty, fraud, embezzlement or theft; breach of
any of the Restrictive Covenants; a material violation of any Company or other
external (e.g., professional) code of conduct to which the Executive may be
subject (which violation is not cured by Executive within ten (10) days of
receipt of written notice); and any act or failure to act that the Executive
knows or reasonably should know is or likely to be materially injurious to the
business or reputation of the Company (which act or failure to act is not cured
by Executive within thirty (30) days of receipt of written notice).
 
  (d) Death.  If the Executive dies during the Employment Period, this Agreement
and the Executive’s employment will automatically terminate as of the date of
his death.  In such event, the Company will pay to the Executive’s estate any
accrued, earned and unpaid Salary and benefits through the date of his death,
and, if applicable, any unused vacation days accrued as of the date of his
death, and the Executive’s estate will neither be entitled to any further
payments or benefits under this Agreement except as required by any applicable
federal or state law.
 

--------------------------------------------------------------------------------

   (e) Disability.  If the Executive is incapacitated by accident, sickness or
otherwise so as to render him mentally or physically incapable of performing
fully the services required of him under this Agreement (referred to herein as a
“Disability”) for a period of sixty (60) consecutive days, the Company may
terminate this Agreement and the Executive’s employment effective immediately
after the expiration of such period, upon giving the Executive written notice of
such termination. In such event, the Company will pay to the Executive any
accrued, earned and unpaid Salary and benefits through the date of termination,
and, if applicable, any unused vacation days accrued as of the date of
termination, and the Executive will not be entitled to any further payments or
benefits under this Agreement. Notwithstanding the foregoing provision, the
Company acknowledges that it may be subject to the requirements of the Americans
with Disabilities Act, the Family and Medical Leave Act and corresponding state
laws which may affect its right to terminate the Executive’s employment on
account of a Disability.
 
5. NOTICES.  Any notices or other communications required to be given pursuant
to this Agreement will be in writing and will be deemed given: (i) upon delivery
by hand to the Executive, if delivery is to the Executive, or to an officer of
the Company, other than the Executive, if delivery is to the Company, as the
case may be; (ii) after two (2) business days if sent by express mail or air
courier; (iii) four (4) business days after being mailed, if sent by registered
mail (airmail if to an address in a foreign country from the point of mailing),
postage prepaid, return receipt requested; or (iv) upon transmission, if sent by
facsimile or email (provided that a confirmation copy is sent in the manner
provided in clause (ii) or clause (iii) of this Section 5 within thirty-six (36)
hours after such transmission), except that if notice is received by facsimile
or email after 5:00 p.m. on a business day at the place of receipt, it will be
effective as of the following business day.  All communications hereunder will
be delivered to the respective parties at the following addresses:
 
If to the Company:
 
New York Global Innovations Inc.
18 East 16th Street, Suite 307
New York, New York 10003
Attn:  Chairman of the Board


With a copy to:
ZAG-S&W, LLP
1633 Broadway, 32nd Floor
New York, New York
Fax No: (212) 660-3001


If to the Executive:
 
Peter N. Payne
3605 Laurel Hills Road
Raleigh, North Carolina 27612


or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
 

--------------------------------------------------------------------------------

6. GOVERNING LAW.  The parties agree that this Agreement will be governed and
construed by and in accordance with the laws of the State of New York regardless
of the laws that might otherwise govern under applicable principles of conflict
of laws thereof.
 
7. DISPUTE RESOLUTION.  Any dispute, controversy or claim between the Company,
its officers, directors, members, employees, parent companies and subsidiaries,
and Executive, arising out of, relating to or concerning the provisions of this
Agreement, any other Agreement with Executive relating to or arising out of
Executive’s employment relationship with the Company, or otherwise arising out
of, relating to or concerning any rights, obligations or other aspects of the
employment relationship, including but not limited to discrimination or
retaliation claims (“Employment-Related Disputes”), shall be settled exclusively
by binding arbitration before and in accordance with the Federal Arbitration
Act, 9 U.S.C §§ 1-16, in the State of New York, County of New York, in
accordance with the American Arbitration Association Rules for Resolution of
Employment Disputes.  Each party hereby waives any right to seek judicial
intervention and agrees that all rights and obligation under this Agreement and
any Employment-Related Disputes must be determined solely in the arbitration
proceeding.  Provided, however, that nothing contained herein shall prevent a
party from seeking temporary emergency relief (such as a temporary restraining
order, preliminary injunction or such other temporary emergency relief) in court
with respect to enforcement of this § 7 or of the Restrictive Covenants set
forth in Exhibit A hereto (“Temporary Emergency Relief”).  Each party hereby
irrevocably submits to the exclusive jurisdiction of the Federal and State
courts of the State of New York located in New York County for the adjudication
of any dispute relating to or in connection with such Temporary Emergency
Relief.  Neither an application for such Temporary Emergency Relief, nor a
court’s consideration of granting such relief, shall constitute a waiver of the
right to pursue arbitration under this section or delay the appointment of an
arbitrator or the progress of arbitration proceedings
 
8. WAIVER OF BREACH.  The waiver by the Company of a breach of any provision of
this Agreement by the Executive will not operate or be construed as a waiver of
any subsequent breach by the Executive.
 
9. SUCCESSORS AND ASSIGNS.  This Agreement will be binding upon and will inure
to the benefit of the parties hereto and their respective heirs, successors,
representatives and assigns.  This Agreement is assignable to any legal
successor of the Company.  This Agreement may not be assigned by the Executive.
 
10.             ENTIRE AGREEMENT.  This Agreement, which includes the
Restrictive Covenants, constitutes the entire understanding and agreement
between the Company and the Executive with regard to all matters contained
herein, incorporates and supersedes all prior and simultaneous agreements
between the parties concerning the employment of the Executive by the Company. 
The parties agree that the Stock Option Plan governs the terms of the Company’s
stock options and if any provisions of this Agreement conflict with the terms of
the Stock Option Plan, the terms of the Stock Option Plan shall govern.  The
parties are not relying upon, and cannot rely upon, any prior or contemporaneous
agreements, conditions, promises or representations, oral or written, express or
implied, that are not expressly set forth herein.
 

--------------------------------------------------------------------------------

11. INTERNAL REVENUE CODE SECTION 409A.  This Agreement shall be interpreted and
administered in a manner so that any amount payable hereunder shall be paid or
provided in a manner and at such time and in such form that is either exempt
from or compliant with the applicable requirements of Section 409A of the Code
and applicable guidance and regulations issued thereunder.  Notwithstanding
anything in this Agreement to the contrary, to the extent that any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable hereunder
by reason of the Executive’s termination of employment, such amount or benefit
will not be payable or distributable to the Executive by reason of such
circumstance unless (i) the circumstances giving rise to such termination of
employment meet any description or definition of “separation from service” in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition), or
(ii) the payment or distribution of such amount or benefit would be exempt from
the application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise. Any taxable reimbursements under this Agreement will be
made no later than the end of the calendar year following the calendar year the
expense was incurred.  For purposes of complying with Section 409A of the Code,
any such reimbursements and any in-kind benefit under this Agreement will be
subject to the following: (A) payment of such reimbursements or in-kind benefits
during one calendar year will not affect the amount of such reimbursement or
in-kind benefits provided during a subsequent calendar year; and (B) such
reimbursement benefit or rights or in-kind benefits may not be exchanged or
substituted for another form of compensation to the Executive.
 
12. SEVERABILITY.  If any provision of this Agreement is deemed invalid or
unenforceable, the validity of the other provisions of this Agreement will not
be impaired.  If any provision of this Agreement will be deemed invalid as to
its scope, then notwithstanding such invalidity, that provision will be deemed
valid to the fullest extent permitted by law, and the parties agree that, if any
court makes such a determination, it will have the power to reduce the duration,
scope and/or area of such provision and/or to delete specific words and phrases
by “blue penciling” and, in its reduced or blue penciled form, such provision
will then be enforceable as permitted by law.
 
13. MISCELLANEOUS. This Agreement may be executed in any number of counterparts,
including facsimile or email counterparts, and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and when a counterpart has been executed by each of the
parties hereto, all of the counterparts, when taken together, shall constitute
one and the same agreement. This Agreement may not be modified or amended unless
agreed to in a writing signed by both parties.
 
[signature page follows]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 

 
Company:
 
NEW YORK GLOBAL INNOVATIONS INC.
 
By: _______________________
Name:
Title:
 
Executive:
 
___________________________
Peter N. Payne




--------------------------------------------------------------------------------

EXHIBIT A
 
EXECUTIVE CONFIDENTIALITY AND INTELLECTUAL
PROPERTY RIGHTS AGREEMENT
 
This Agreement is entered into by and between the undersigned Executive and New
York Global Innovations Inc., a Delaware corporation (the “Company”).
 
RECITALS
 
A.                Executive is now, or desires to become, employed by the
Company.
 
B. Executive understands and acknowledges that he will come into contact with,
and be exposed to, valuable, special and unique Company confidential and
proprietary information and trade secrets.  Executive further acknowledges the
highly competitive nature of the Company’s business, understands, and
acknowledges that the restrictions set forth in this Agreement are reasonable
and necessary for the protection of the Company’s legitimate business interests.
 
NOW, THEREFORE, in exchange for the mutual covenants and conditions set forth
herein, the parties, intending legally to be bound, hereby agree as follows:
 
1. Consideration.  Executive understands and acknowledges that the consideration
for this Agreement is Executive’s employment by the Company and the compensation
and other valuable benefits to be received by Executive during the course of
Executive’s employment by the Company.
 
2. Confidential Information.  Executive agrees that, both during Executive’s
employment by the Company and at all times thereafter, Executive will not,
except as required to effectively and appropriately discharge Executive’s duties
to the Company, directly or indirectly use or disclose to any third person,
without the prior written consent of the Company, any Confidential Information
(as hereinafter defined) of the Company or its parents, subsidiaries or
affiliates worldwide (the “Company Group”).  For purposes of this Agreement,
“Confidential Information” means financial data, sales figures, costs and
pricing figures, test reports, test data, test procedures, testing manuals,
testing software, marketing and other business plans, product development,
marketing concepts, personnel matters, drawings, specifications, instructions,
methods, processes, techniques, formulae or any other information of any kind
relating to the service, business and products of the Company Group, technology,
research, research data, business, affairs and finances of the Company Group and
all other know-how, trade secrets or proprietary information, or any copies,
elaborations, modifications and adaptations thereof, which are in the possession
of the Company Group and which have not been published or disclosed to, and are
not otherwise known to, the public.  In the event the Company Group is bound by
a confidentiality agreement or understanding with a contributor, customer,
vendor, supplier or other party regarding the confidential information of such
person, which is more restrictive than specified above in this Section 2, and of
which Executive has notice or is aware, the provisions of such other
confidentiality agreement will be binding upon Executive and will not be
superseded by this Section 2. Executive further agrees that all documents
containing Confidential Information of the Company shall remain the exclusive
property of the Company and that upon the termination of Executive’s employment
with the Company for any reason or at any other time upon request, Executive
will promptly deliver to the Company, without retaining any copies thereof, all
tangible evidence of the Confidential Information, including, without
limitation, all notes, memoranda, records, files and other documents, whether
tangible or intangible, and regardless of how stored or maintained, whether on
hard drives, thumb drives, computer tapes, discs, in “the cloud” or any other
form of technology. Notwithstanding anything contained herein to the contrary,
it is agreed that the obligations of confidentiality and non-use as set forth
hereunder shall not apply to any information that the Executive demonstrates (a)
was known to the Executive or in the public domain before the disclosure
hereunder; or (b) becomes known to the public through no unauthorized act or
omission on the part of the Executive; or (c) is disclosed to the Executive by a
third party having a legal right to make such disclosure; or (d) is required to
be disclosed by applicable law (but as to such disclosure required by applicable
law, the Executive (X) shall give the Company advance notice of such potential
disclosure so as to afford the Company an opportunity, at the Company’s expense,
to object to such disclosure, and (Y) shall make such disclosure only to the
extent required to be made by such applicable law).
 

--------------------------------------------------------------------------------

3. Non-Competition Covenant. (I) During the term of Executive’s employment with
the Company and for a period of two (2) months after such employment terminates,
regardless of the reason, Executive will not (a) accept employment in the United
States or any other geographic area in which the Company does business (during
the course of his employment with the Company or at the time his employment
terminates) (the “Restricted Geographical Area”) with any Competitive Business;
or (b) engage in any business or activity (whether alone or as an owner, member,
manager, partner, officer, employee, director, investor, lender, consultant or
independent contractor of any entity) within the Restricted Geographical Area
that is a Competitive Business.  For purposes of this Agreement, “Competitive
Business” shall mean a business or entity that is engaged in the field of, or
has a financial interest in, the therapeutic development of artemisinin
derivative compounds, or any anti-viral or anti-parasitic compounds; and  (II)
If the termination of employment is due to the expiration of the Employment
Period and the Employment Agreement, the Company shall have the option, to be
exercised in a written notice to Executive three months prior to the expiration
of the Employment Period, of either (i) compensating Executive during the term
of the Non-Competition Covenant as if the Company was to terminate Executive’s
employment without Cause pursuant to § 4(b) of the Employment Agreement, or (ii)
waiving the Non-Competition Covenant in Clause (I) immediately above.
 
4. Non-Solicitation Covenant.  During the term of Executive’s employment with
the Company and for a period of two (2) months after such employment terminates,
regardless of the reason, Executive will not directly or indirectly, for any
reason or purpose whatsoever (other than on behalf of the Company in performing
Executive’s required duties for the benefit of the Company) engage in any of the
following activities, whether for Executive’s own benefit or on behalf of, or in
conjunction with, any other corporation, partnership, limited liability company,
proprietorship or business, and whether as an employee, partner, principal,
officer, director, consultant, agent, shareholder, or otherwise: (i) request or
cause any of the Company’s clients to cancel, modify or terminate any existing
or continuing or, to the Executive’s knowledge, prospective business
relationship, with the Company; (ii) persuade, induce, solicit, influence or
attempt to influence, or cause any client or, to the Executive’s knowledge,
prospective client of the Company, to cease or refrain from doing business, or
to decline to do business, or to change or alter any existing or prospective
business relationship, with the Company; (iii) solicit the employment of,
recruit, employ, hire, cause to be employed or hired, entice away, or establish
a business with, any then current officer, manager, or other employee or agent
of the Company  or any of their respective affiliates  or any other such person
who was employed by the Company within the twelve (12) months immediately prior
to such employment or establishment, or suggest to or discuss with any such
employee the discontinuation of that person’s status or employment with the
Company; or (iv) assist any person, firm, entity, employer, business associate
or member of Executive’s family to commit any of the foregoing acts.
 

--------------------------------------------------------------------------------

5. Other Agreements/Warranties.  Executive warrants that Executive is not bound
by the terms of any confidentiality agreement, non-competition agreement or
non-solicitation agreement or any other agreement with a former employer or
other third party which would preclude Executive from accepting employment with
the Company or which would preclude Executive from effectively performing
Executive’s duties for the Company.  Executive further warrants that, Executive
has the right to make all disclosures that Executive will make to the Company
during the course of Executive’s employment by the Company.
 
6. Company’s Intellectual Property Rights.
 
   (i) Work for Hire.  Executive agrees that all work, materials (tangible and
intangible) and products produced, developed, created or completed by Executive
on behalf of the Company during the course of Executive’s employment by the
Company will be deemed “work for hire,” as such term is defined by the copyright
laws of the United States, and are expressly intended to be wholly owned, and
all copyright rights to be held, by the Company.  To the extent that any such
copyrightable works may not, by operation of law, be works for hire, Executive
agrees to and hereby does assign to the Company or its designees ownership of
all copyright rights in those works.  The Company will have the right to obtain
and hold in its own name copyrights, registrations and similar protection which
may be available for those works.  Executive agrees to give the Company or its
designees all assistance reasonably required to secure or protect those rights.
 
   (ii) Company’s Proprietary Rights.  Executive agrees that all discoveries,
developments, ideas, improvements, modifications, innovations, inventions,
processes, know-how, technical information, secret processes, programs,
operating instructions, manuals, documentation, discs, tapes, written materials,
systems, techniques, hardware, software, test procedures or other things,
whether or not patentable (referred to herein as “Inventions”), that are made,
conceived or reduced to practice by Executive, while employed by the Company,
solely or with others, whether or not during working hours or on the Company’s
premises, and that (i) relate to the Company’s activities or actual or
demonstrably anticipated research or development or a reasonable or contemplated
expansion thereof, or (ii) result from any work performed by Executive for the
Company, or (iii) are developed on the Company’s time or using the Company’s
equipment, supplies, facilities or trade secret information, or (iv) are based
upon or are related to trade secrets and other confidential information of the
Company, its parent company or affiliates that Executive have had access to
through Executive’s employment by the Company, will be the exclusive property
of, and will promptly be disclosed by Executive to, the Company.
 

--------------------------------------------------------------------------------

    (iii) General.  Without limiting the preceding subsections of this Section
6, all intellectual property developed or generated by Executive during and in
the course and scope of his employment with the Company, including any
trademarks or trademark rights, shall be the exclusive property of the Company.
 
    (iv) Cooperation.  Executive agree that, at any time during or after
Executive’s employment with the Company, Executive will, without further
compensation but at the Company’s sole expense, sign all papers and cooperate in
all other acts reasonably required to secure or protect the Company’s rights in
all such property identified in subsection (b) above, including without
limitation executing written assignments therefor and applying for, obtaining
and enforcing patents thereon in any and all countries.  In the event that
Executive is unable or unavailable or will refuse to sign any lawful or
necessary documents required in order for the Company to apply for and obtain a
patent or patents with respect to any work performed by Executive (including
applications or renewals, extensions, divisions or continuations), Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agents and attorneys-in-fact to act for and
in Executive’s behalf, and in Executive’s place and stead, to execute and file
any such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents with respect to such new developments with
the same legal force and effect as if executed by Executive.
 
   (v) Assignment of Intellectual Property Rights.  Nothing set forth in this
Agreement will be deemed to limit the Company’s right to assign any intellectual
property rights to any other party, whether a member of the Company Group or
otherwise.
 
7. Enforcement/Remedies.  Executive understands and acknowledges that a breach
of the provisions of this Agreement would injure the Company irreparably in a
way which could not be adequately compensated for by damages.  Executive
therefore agrees that in the event of any breach or threatened breach by
Executive, Executive will be subject to disciplinary action up to and including
termination by the Company, and the Company will be entitled to an injunction,
without bond, restraining such breach, as well as costs and attorneys’ fees
relating to any such proceeding or any other legal action to enforce the
Agreement.  Nothing herein will be construed, however, as prohibiting the
Company from pursuing other available remedies or recovering on any claim for
damages for such breach or threatened breach.
 
8. Governing Law.  The parties agree that this Agreement will be governed and
construed by and in accordance with the laws of the State of New York regardless
of the laws that might otherwise govern under applicable principles of conflict
of laws thereof.
 

--------------------------------------------------------------------------------

9. Dispute Resolution.  Any dispute, controversy or claim between the Company,
its officers, directors, members, employees, parent companies and subsidiaries,
and Executive, arising out of, relating to or concerning the provisions of this
Agreement, any other Agreement with Executive relating to or arising out of
Executive’s employment relationship with the Company, or otherwise arising out
of, relating to or concerning any rights, obligations or other aspects of the
employment relationship, including but not limited to discrimination or
retaliation claims (“Employment-Related Disputes”), shall be settled exclusively
by binding arbitration before and in accordance with the Federal Arbitration
Act, 9 U.S.C §§ 1-16, in the State of New York, County of New York, in
accordance with the American Arbitration Association Rules for Resolution of
Employment Disputes.  Each party hereby waives any right to seek judicial
intervention and agrees that all rights and obligation under this Agreement and
any Employment-Related Disputes must be determined solely in the arbitration
proceeding.  Provided, however, that nothing contained herein shall prevent a
party from seeking temporary emergency relief (such as a temporary restraining
order, preliminary injunction or such other temporary emergency relief) in court
with respect to enforcement of this § 9 or of the Restrictive Covenants set
forth herein (“Temporary Emergency Relief”).  Each party hereby irrevocably
submits to the exclusive jurisdiction of the Federal and State courts of the
State of New York located in New York County for the adjudication of any dispute
relating to or in connection with such Temporary Emergency Relief.  Neither an
application for such Temporary Emergency Relief, nor a court’s consideration of
granting such relief, shall constitute a waiver of the right to pursue
arbitration under this section or delay the appointment of an arbitrator or the
progress of arbitration proceedings.
 
10. Severability.  If any provision of this Agreement is deemed invalid or
unenforceable, the validity of the other provisions of this Agreement will not
be impaired.  If any provision of this Agreement will be deemed invalid as to
its scope, then notwithstanding such invalidity, that provision will be deemed
valid to the fullest extent permitted by law, and the parties agree that, if any
court makes such a determination, it will have the power to reduce the duration,
scope and/or area of such provision and/or to delete specific words and phrases
by “blue penciling” and, in its reduced or blue penciled form, such provision
will then be enforceable as permitted by law.
 
11. Assignment.  The provisions of this Agreement will inure to the benefit of
the successors and assigns of the Company.
 
12. Entire Agreement/Waiver.  This Agreement represents the entire understanding
of the parties with respect to its subject matter, no modification of any
provision hereof will be valid unless made in writing and signed by the parties
hereto, and no waiver of any provision hereof will be valid unless made in
writing and signed by the party to be charged with such waiver.  The parties are
not relying upon, and cannot rely upon, any prior or contemporaneous agreements,
conditions, promises or representations, oral or written, express or implied,
that are not expressly set forth herein.  This Agreement may be modified or
amended only in a writing signed by both parties.
 
[signature page follows]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representative, and Executive has executed this Agreement as of
the date set forth below.
 

 
Company:
 
NEW YORK GLOBAL INNOVATIONS INC.
 
By: _______________________
Name:
Title:
 
Executive:
 
___________________________
Peter N. Payne





 

--------------------------------------------------------------------------------


 


 


 
 